DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgement is made of amendment filed on September 30, 2022, in which claim 4 is amended, and claims 1-24 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on September 30, 2022, with respect to Claims 1-24 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1 and 13, applicants argue that Austin et al.  (US 2018/0368656 A1) and Johnson et al. (US 2019/0254754 A1)
fail to disclose showing on a display the output view from the camera and an indication of camera position based on the input of camera position. However, the examiner respectfully disagrees and maintains in the grounds for rejection regarding claims 1 and 13, since in Austin et al.  (US 2018/0368656 A1) teaches (“A surgical visualization system for providing visualization of a surgical site, said surgical visualization system comprising:  a support comprising a movable arm;  a display unit mounted to a distal end of the movable arm, said display unit comprising at least one display disposed in a housing, said display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1853-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “a virtual touchscreen may be provided by the auxiliary video cameras 18 or other virtual touchscreen cameras mounted to the viewing platform 9. Accordingly, in some embodiments a user may provide a gesture in the field of view of the auxiliary video cameras and/or virtual touchscreen cameras and the processing module can be configured to recognize the gesture as an input. For example, the processing module can be configured to recognize and to adjust (e.g., modify one or more of the position, orientation, operating parameters) one or more of the cameras 18 in response to a recognized gesture (e.g., one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, a stylus held in a hand of the user, or the surgical tool 17 held in a hand of the user). Although the virtual display has been described in the context of the auxiliary video cameras 18, other cameras, e.g., virtual reality input cameras, possibly in addition to the auxiliary video cameras 18 may be used.” [1265] “The viewing platform 9 can be supported by the arm 7 or 7b, such that it may be positioned for the user to comfortably view the display 13 through the oculars 11 while in position to perform surgery. For example, the user can pivot and move the arm 7 or 7b to re-orient and/or re-position the viewing platform 9.” [1259]) Austin teaches camera position can adjust from the gesture that received from the user.  The gesture in the field of view of the camera that can be viewed in the display. Therefore, Austin teaches the arguments of the limitations for claims 1 and 13 as it is recited.
6.	With regards to arguments for dependent claim 5, applicants argue that Austin et al.  (US 2018/0368656 A1) and Johnson et al. (US 2019/0254754 A1) fail to disclose the display of an indication of camera position,  constantly showing such indication on one display and temporarily showing such an indication on another display. However, the examiner respectfully disagrees and maintains in the grounds for rejection regarding claim 5, since in Austin et al.  (US 2018/0368656 A1) teaches (“display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1855-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “The gesture recognition system may include cameras, for example, that image the hand or tool held by the user/operator (e.g., surgeon). The gesture recognition system may for example detect movement of a surgical tool or other object 17 held by the operator's hand. This object 17 may comprise, for example, a probe, stylus, or pointer or other object, whose movement, position, and/or orientation are monitored by sensor(s) or camera(s) that are part of the gesture recognition system. Manipulation of the position and/or orientation of the object 17 may cause a signal to be sent to the control electronics to cause the motors or drivers to change the position and/or orientation of the arm and of the camera 18 that provides a surgical microscope view. Change in the orientation of the object 17 may correspond to a change in the orientation of the surgical microscope view camera 18. Similarly, a change in the position of the object 17 may correspond to a change in the position of the surgical microscope view camera 18.” [1786] “a virtual touchscreen may be provided by the auxiliary video cameras 18 or other virtual touchscreen cameras mounted to the viewing platform 9. Accordingly, in some embodiments a user may provide a gesture in the field of view of the auxiliary video cameras and/or virtual touchscreen cameras and the processing module can be configured to recognize the gesture as an input. For example, the processing module can be configured to recognize and to adjust (e.g., modify one or more of the position, orientation, operating parameters) one or more of the cameras 18 in response to a recognized gesture (e.g., one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, a stylus held in a hand of the user, or the surgical tool 17 held in a hand of the user). Although the virtual display has been described in the context of the auxiliary video cameras 18, other cameras, e.g., virtual reality input cameras, possibly in addition to the auxiliary video cameras 18 may be used.” [1265] “The viewing platform 9 can be supported by the arm 7 or 7b, such that it may be positioned for the user to comfortably view the display 13 through the oculars 11 while in position to perform surgery. For example, the user can pivot and move the arm 7 or 7b to re-orient and/or re-position the viewing platform 9.” [1259]) Austin teaches camera position can adjust from the gesture that received from the user.  The gesture in the field of view of the camera that can be viewed in the display, and the displays can move in front of the eyes or away to show the image constantly or temporarily. Therefore, Austin teaches the arguments of the limitations for claim 5 as it is recited.
7.	With regards to arguments for dependent claim 11, applicants argue that Austin et al.  (US 2018/0368656 A1) and Johnson et al. (US 2019/0254754 A1) fail to disclose showing the indication of camera position on a display along with an output view from a camera, updating such an indication based on a repositioning of the camera.   However, the examiner respectfully disagrees and maintains in the grounds for rejection regarding claim 11, since in Austin et al.  (US 2018/0368656 A1) teaches (“a control system comprising electronics configured to receive input from the user to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the input from the user.” [1831] “A surgical visualization system for providing visualization of a surgical site, said surgical visualization system comprising:  a support comprising a movable arm;  a display unit mounted to a distal end of the movable arm, said display unit comprising at least one display disposed in a housing, said display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1853-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “The gesture recognition system may include cameras, for example, that image the hand or tool held by the user/operator (e.g., surgeon). The gesture recognition system may for example detect movement of a surgical tool or other object 17 held by the operator's hand. This object 17 may comprise, for example, a probe, stylus, or pointer or other object, whose movement, position, and/or orientation are monitored by sensor(s) or camera(s) that are part of the gesture recognition system. Manipulation of the position and/or orientation of the object 17 may cause a signal to be sent to the control electronics to cause the motors or drivers to change the position and/or orientation of the arm and of the camera 18 that provides a surgical microscope view. Change in the orientation of the object 17 may correspond to a change in the orientation of the surgical microscope view camera 18. Similarly, a change in the position of the object 17 may correspond to a change in the position of the surgical microscope view camera 18.” [1786] “a virtual touchscreen may be provided by the auxiliary video cameras 18 or other virtual touchscreen cameras mounted to the viewing platform 9. Accordingly, in some embodiments a user may provide a gesture in the field of view of the auxiliary video cameras and/or virtual touchscreen cameras and the processing module can be configured to recognize the gesture as an input. For example, the processing module can be configured to recognize and to adjust (e.g., modify one or more of the position, orientation, operating parameters) one or more of the cameras 18 in response to a recognized gesture (e.g., one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, a stylus held in a hand of the user, or the surgical tool 17 held in a hand of the user). Although the virtual display has been described in the context of the auxiliary video cameras 18, other cameras, e.g., virtual reality input cameras, possibly in addition to the auxiliary video cameras 18 may be used.” [1265] “The viewing platform 9 can be supported by the arm 7 or 7b, such that it may be positioned for the user to comfortably view the display 13 through the oculars 11 while in position to perform surgery. For example, the user can pivot and move the arm 7 or 7b to re-orient and/or re-position the viewing platform 9.” [1259]) Austin teaches camera position can adjust from the gesture that received from the user.  The gesture in the field of view of the camera that can be viewed in the display, and adjust the position of the camera in response to the input from the user which the gesture in the field of view of the camera got updated. Therefore, Austin teaches the arguments of the limitations for claim 11 as it is recited.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Austin et al.  (US 2018/0368656 A1) in view of Johnson et al. (US 2019/0254754 A1).
11.	With reference to claim 1, Austin teaches A surgical method, comprising: receiving an output view from a camera placed within a channel of an access device to view a surgical site (“A medical apparatus comprising: a surgical microscope camera configured to provide a surgical microscope view of a surgical site, said surgical microscope camera not coupled to a direct view surgical microscope; a viewing assembly comprising a housing and separate left and right eye oculars for left and right eyes of a viewer, said left and right eye oculars configured to provide views of at least one display disposed in said housing, the viewing assembly configured to be disposed over or adjacent said surgical site; an image processing system in communication with said surgical microscope camera, and said at least one display, said image processing system comprising processing electronics, wherein said image processing system is configured to: receive images acquired by said surgical microscope camera, and present output images based on at least one of said received images on said at least one display so that said output images are viewable through said separate left and right eye oculars by a viewer viewing the surgical site;” [0315-0321]) Austin also teaches receiving an input of camera position from a user; (“a control system comprising electronics configured to receive input from the user to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the input from the user.” [1831]) Austin further teaches showing on a display the output view from the camera and an indication of camera position based on the input of camera position. (“A surgical visualization system for providing visualization of a surgical site, said surgical visualization system comprising:  a support comprising a movable arm;  a display unit mounted to a distal end of the movable arm, said display unit comprising at least one display disposed in a housing, said display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1853-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “a virtual touchscreen may be provided by the auxiliary video cameras 18 or other virtual touchscreen cameras mounted to the viewing platform 9. Accordingly, in some embodiments a user may provide a gesture in the field of view of the auxiliary video cameras and/or virtual touchscreen cameras and the processing module can be configured to recognize the gesture as an input. For example, the processing module can be configured to recognize and to adjust (e.g., modify one or more of the position, orientation, operating parameters) one or more of the cameras 18 in response to a recognized gesture (e.g., one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, a stylus held in a hand of the user, or the surgical tool 17 held in a hand of the user). Although the virtual display has been described in the context of the auxiliary video cameras 18, other cameras, e.g., virtual reality input cameras, possibly in addition to the auxiliary video cameras 18 may be used.” [1265] “The viewing platform 9 can be supported by the arm 7 or 7b, such that it may be positioned for the user to comfortably view the display 13 through the oculars 11 while in position to perform surgery. For example, the user can pivot and move the arm 7 or 7b to re-orient and/or re-position the viewing platform 9.” [1259]) Austin teaches camera position can adjust from the gesture that received from the user.  The gesture in the field of view of the camera that can be viewed in the display.

    PNG
    media_image1.png
    710
    482
    media_image1.png
    Greyscale

Austin does not explicitly teach a surgical site within a patient. This is what Johnson teaches (“Computer subsystem 820 may additionally be configured to animate movement of a displayed patient mode, tool and/or surgical apparatus (e.g., to illustrate a planned procedure relative to a defined location of the surgical site 804 or other target location on the patient's body).” [0126] “a leg bone model that has been generated, e.g., based on a CT scan of the leg, is transformed and displayed on a display screen 110 to have an accurate orientation and size (e.g., six degree of freedom positioning) relative to the leg bone when viewed augmentation graphics of the leg bone 922 superimposed on a skin surface of the leg. In this example, the surgeon therefore sees the skin surface of the leg through the semitransparent display screen 110 of the HMD 100 with an graphically illustrated representation of the leg bone model overlaid thereon.”[0137]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson into Austin, in order to reduce a surgeon's need to divert his or her vision while not obstructing view of the surgical environment.
12.	With reference to claim 2, Austin does not explicitly teach the display includes an augmented reality display. This is what Johnson teaches (“Augmented reality navigation systems comprise a head mounted display comprising an at least partially transparent display screen, at least one detector connected to the head mounted display for identifying real-world features, and a computer subsystem. The display screen displays augmentation graphics, for example navigation augmentation graphics that provide navigational information to a surgeon.” [0006]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson into Austin, in order to reduce a surgeon's need to divert his or her vision while not obstructing view of the surgical environment.
13.	With reference to claim 3, Austin does not explicitly teach the input is received at a second display. This is what Johnson teaches (“the at least one detector comprises a video camera and the instructions cause the processor to: generate, by the processor, a video signal based on the detector input signal; and output, by the processor, the video signal for display on at least one of (i) a monitor and (ii) a second head mounted display comprising an at least partially transparent display screen configured to display augmentation graphics (e.g., semi-opaque images) which appear to a user to be superimposed on at least a portion of a natural field of view of the user.” [0018]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson into Austin, in order to reduce a surgeon's need to divert his or her vision while not obstructing view of the surgical environment.
14.	With reference to claim 4, Austin teaches the second display shows the indication of camera position. (“display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1855-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836])
15.	With reference to claim 5, Austin teaches the second display shows the indication of camera position constantly and the display shows the indication of camera position temporarily in connection with receiving the input of camera position. (“display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1855-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “The gesture recognition system may include cameras, for example, that image the hand or tool held by the user/operator (e.g., surgeon). The gesture recognition system may for example detect movement of a surgical tool or other object 17 held by the operator's hand. This object 17 may comprise, for example, a probe, stylus, or pointer or other object, whose movement, position, and/or orientation are monitored by sensor(s) or camera(s) that are part of the gesture recognition system. Manipulation of the position and/or orientation of the object 17 may cause a signal to be sent to the control electronics to cause the motors or drivers to change the position and/or orientation of the arm and of the camera 18 that provides a surgical microscope view. Change in the orientation of the object 17 may correspond to a change in the orientation of the surgical microscope view camera 18. Similarly, a change in the position of the object 17 may correspond to a change in the position of the surgical microscope view camera 18.” [1786] “a virtual touchscreen may be provided by the auxiliary video cameras 18 or other virtual touchscreen cameras mounted to the viewing platform 9. Accordingly, in some embodiments a user may provide a gesture in the field of view of the auxiliary video cameras and/or virtual touchscreen cameras and the processing module can be configured to recognize the gesture as an input. For example, the processing module can be configured to recognize and to adjust (e.g., modify one or more of the position, orientation, operating parameters) one or more of the cameras 18 in response to a recognized gesture (e.g., one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, a stylus held in a hand of the user, or the surgical tool 17 held in a hand of the user). Although the virtual display has been described in the context of the auxiliary video cameras 18, other cameras, e.g., virtual reality input cameras, possibly in addition to the auxiliary video cameras 18 may be used.” [1265] “The viewing platform 9 can be supported by the arm 7 or 7b, such that it may be positioned for the user to comfortably view the display 13 through the oculars 11 while in position to perform surgery. For example, the user can pivot and move the arm 7 or 7b to re-orient and/or re-position the viewing platform 9.” [1259])
16.	With reference to claim 6, Austin teaches the input is received using a control coupled to the camera. (“a control system comprising electronics configured to receive input from the user to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the input from the user.” [1831] “The control electronics may be configured to orient the arm 7b such that the optical axis of the camera 18 is oriented in the same direction as the longitudinal of the elongate object 17. Accordingly, the object may comprise a stylus or may comprise an elongate surgical tool. In some cases, one or more sensors may be attached to the object 17, e.g., to the surgical tool or stylus, such that the orientation and/or position of the object can be determined by the system. In some cases, the one or more sensors may be attachable and removable so as to be able to be attached on different surgical tools.” [1786])
17.	With reference to claim 7, Austin teaches the control is spaced apart from the camera and the display. (“A surgical visualization system for providing visualization of a surgical site, said surgical visualization system comprising:  a first support comprising a first movable arm;  a viewing platform mounted to a distal end of the first movable arm, said viewing platform configured to display images for viewing by a user at said viewing platform; a second support comprising a second movable arm, the second support separate from the first support;  a camera mounted to a distal end of the second movable arm, said camera configured to provide a surgical microscope view of a surgical site that can be viewed by said user at said viewing platform; and a control system comprising electronics configured to receive input from the user to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the input from the user.” [1826-1831] “The control electronics may be configured to orient the arm 7b such that the optical axis of the camera 18 is oriented in the same direction as the longitudinal of the elongate object 17. Accordingly, the object may comprise a stylus or may comprise an elongate surgical tool. In some cases, one or more sensors may be attached to the object 17, e.g., to the surgical tool or stylus, such that the orientation and/or position of the object can be determined by the system. In some cases, the one or more sensors may be attachable and removable so as to be able to be attached on different surgical tools.” [1786] “The imaging system 5001 also includes a remote control 5016 which allows the user to adjust the digital camera 5012 as needed.”[1695])
18.	With reference to claim 8, Austin teaches the indication of camera position is shown temporarily in connection with receiving the input of camera position. (“display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1855-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “The gesture recognition system may include cameras, for example, that image the hand or tool held by the user/operator (e.g., surgeon). The gesture recognition system may for example detect movement of a surgical tool or other object 17 held by the operator's hand. This object 17 may comprise, for example, a probe, stylus, or pointer or other object, whose movement, position, and/or orientation are monitored by sensor(s) or camera(s) that are part of the gesture recognition system. Manipulation of the position and/or orientation of the object 17 may cause a signal to be sent to the control electronics to cause the motors or drivers to change the position and/or orientation of the arm and of the camera 18 that provides a surgical microscope view. Change in the orientation of the object 17 may correspond to a change in the orientation of the surgical microscope view camera 18. Similarly, a change in the position of the object 17 may correspond to a change in the position of the surgical microscope view camera 18.” [1786])
19.	With reference to claim 9, Austin teaches the indication of camera position is shown persistently. (“display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1855-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “The gesture recognition system may include cameras, for example, that image the hand or tool held by the user/operator (e.g., surgeon). The gesture recognition system may for example detect movement of a surgical tool or other object 17 held by the operator's hand. This object 17 may comprise, for example, a probe, stylus, or pointer or other object, whose movement, position, and/or orientation are monitored by sensor(s) or camera(s) that are part of the gesture recognition system. Manipulation of the position and/or orientation of the object 17 may cause a signal to be sent to the control electronics to cause the motors or drivers to change the position and/or orientation of the arm and of the camera 18 that provides a surgical microscope view. Change in the orientation of the object 17 may correspond to a change in the orientation of the surgical microscope view camera 18. Similarly, a change in the position of the object 17 may correspond to a change in the position of the surgical microscope view camera 18.” [1786])
20.	With reference to claim 10, Austin teaches the indication of camera position is any of a clock reading, a compass reading, a cardinal body direction, a circle degree reading, a quadrant, a spatial direction, a color, a reading from an alphabetic sequence, a reading from a numerical sequence, or a reading from a shape sequence. (“electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “The gesture recognition system may include cameras, for example, that image the hand or tool held by the user/operator (e.g., surgeon). The gesture recognition system may for example detect movement of a surgical tool or other object 17 held by the operator's hand. This object 17 may comprise, for example, a probe, stylus, or pointer or other object, whose movement, position, and/or orientation are monitored by sensor(s) or camera(s) that are part of the gesture recognition system. Manipulation of the position and/or orientation of the object 17 may cause a signal to be sent to the control electronics to cause the motors or drivers to change the position and/or orientation of the arm and of the camera 18 that provides a surgical microscope view. Change in the orientation of the object 17 may correspond to a change in the orientation of the surgical microscope view camera 18. Similarly, a change in the position of the object 17 may correspond to a change in the position of the surgical microscope view camera 18.” [1786])
21.	With reference to claim 11, Austin teaches receiving a second input of camera position from a user based on repositioning of the camera; and showing on the display the output view from the camera and an updated indication of camera position based on the second input of camera position. (“a control system comprising electronics configured to receive input from the user to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the input from the user.” [1831] “A surgical visualization system for providing visualization of a surgical site, said surgical visualization system comprising:  a support comprising a movable arm;  a display unit mounted to a distal end of the movable arm, said display unit comprising at least one display disposed in a housing, said display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1853-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “The gesture recognition system may include cameras, for example, that image the hand or tool held by the user/operator (e.g., surgeon). The gesture recognition system may for example detect movement of a surgical tool or other object 17 held by the operator's hand. This object 17 may comprise, for example, a probe, stylus, or pointer or other object, whose movement, position, and/or orientation are monitored by sensor(s) or camera(s) that are part of the gesture recognition system. Manipulation of the position and/or orientation of the object 17 may cause a signal to be sent to the control electronics to cause the motors or drivers to change the position and/or orientation of the arm and of the camera 18 that provides a surgical microscope view. Change in the orientation of the object 17 may correspond to a change in the orientation of the surgical microscope view camera 18. Similarly, a change in the position of the object 17 may correspond to a change in the position of the surgical microscope view camera 18.” [1786] “a virtual touchscreen may be provided by the auxiliary video cameras 18 or other virtual touchscreen cameras mounted to the viewing platform 9. Accordingly, in some embodiments a user may provide a gesture in the field of view of the auxiliary video cameras and/or virtual touchscreen cameras and the processing module can be configured to recognize the gesture as an input. For example, the processing module can be configured to recognize and to adjust (e.g., modify one or more of the position, orientation, operating parameters) one or more of the cameras 18 in response to a recognized gesture (e.g., one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, a stylus held in a hand of the user, or the surgical tool 17 held in a hand of the user). Although the virtual display has been described in the context of the auxiliary video cameras 18, other cameras, e.g., virtual reality input cameras, possibly in addition to the auxiliary video cameras 18 may be used.” [1265] “The viewing platform 9 can be supported by the arm 7 or 7b, such that it may be positioned for the user to comfortably view the display 13 through the oculars 11 while in position to perform surgery. For example, the user can pivot and move the arm 7 or 7b to re-orient and/or re-position the viewing platform 9.” [1259])
22.	With reference to claim 12, Austin teaches receiving from a desired transformation of the output view showed on the display based on a user perspective of the surgical site; showing on the display a transformed output view from the camera based on the desired transformation and an updated indication of camera position reflecting the desired transformation. (“A surgical visualization system for providing visualization of a surgical site, said surgical visualization system comprising:  a support comprising a movable arm;  a display unit mounted to a distal end of the movable arm, said display unit comprising at least one display disposed in a housing, said display unit comprising left and right eye paths including said at least one display for presenting images to left and right eyes, respectively, of the user, said display unit configured to receive images from one or more cameras configured to image a surgical site, said movable arm configured such that said movable arm can be moved to position the display unit in front of the user's eyes for the user to view images with said display unit and moved to position the display unit away from said user such that said user can view said surgical site without said display unit; and an image processing system configured to display images of said surgical site obtained from said one or more cameras on said at least one display to present said images of said surgical site obtained from said one or more cameras in said left and right eye paths,” [1853-1856] “electronics are configured to recognize at least one gesture of the user and to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the at least one gesture. … the at least one gesture comprises one or more of a position, an orientation, and a direction or pattern of motion of one or more of the user's hands, an object held in a hand of the user, or a surgical tool held in a hand of the user.” [1835-1836] “The gesture recognition system may include cameras, for example, that image the hand or tool held by the user/operator (e.g., surgeon). The gesture recognition system may for example detect movement of a surgical tool or other object 17 held by the operator's hand. This object 17 may comprise, for example, a probe, stylus, or pointer or other object, whose movement, position, and/or orientation are monitored by sensor(s) or camera(s) that are part of the gesture recognition system. Manipulation of the position and/or orientation of the object 17 may cause a signal to be sent to the control electronics to cause the motors or drivers to change the position and/or orientation of the arm and of the camera 18 that provides a surgical microscope view. Change in the orientation of the object 17 may correspond to a change in the orientation of the surgical microscope view camera 18. Similarly, a change in the position of the object 17 may correspond to a change in the position of the surgical microscope view camera 18.” [1786] “The digital camera 5012 and lights 5014, 5015 are focused on an area of interest (e.g., a surgical site) of the patient on the table 5011. The user (e.g., surgeon) can look into the display 5013 to see a magnified view of the surgical site.” [1695])
23.	Claim 13 is similar in scope to claim 1, and thus is rejected under similar rationale. Austin additionally teaches an access device; a camera; a display; and a controller (“A surgical visualization system for providing visualization of a surgical site, said surgical visualization system comprising: [0007] a first support comprising a first movable arm; a viewing platform mounted to a distal end of the first movable arm, said viewing platform configured to display images for viewing by a user at said viewing platform; a second support comprising a second movable arm, the second support separate from the first support; an camera mounted to a distal end of the second movable arm, said camera configured to provide a surgical microscope view of a surgical site that can be viewed by said user at said viewing platform; and control system comprising electronics configured receive input from the user to move the second movable arm so as to adjust the position and/or orientation of the camera in response to the input from the user.” [0006-0011], Fig. 1A)
24.	Claims 14-24 are similar in scope to claims 2-12, and they are rejected under similar rationale.

Conclusion
25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 8:00 - 4:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619